       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUERDA OCCILIEN,

                               Plaintiff,

                          v.

RELATED PARTNERS, INC.; ARTERO JIMENEZ;                    19 Civ. 7634 (KPF)
KATHERINE BLOCK; HUDSON YARDS
                                                        OPINION AND ORDER
CONSTRUCTION II HOLDINGS LLC; HUDSON
YARDS CONSTRUCTION II LLC; HUDSON
YARDS CONSTRUCTION LLC; RUSSELL TOBIN
& ASSOCIATES,

                               Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Guerda Occilien, proceeding pro se, brings this employment

discrimination action against Related Partners, Inc., Artero Jimenez, Katherine

Block, Hudson Yards Construction II Holdings LLC, Hudson Yards

Construction II LLC, and Hudson Yards Construction LLC (collectively, the

“Related Defendants”), as well as Russell Tobin & Associates (“RTA,” and

together with the Related Defendants, “Defendants”). Plaintiff brings claims

pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”) and 42 U.S.C.

§ 1981, alleging a hostile work environment, sexual harassment, failure to hire,

and retaliation. Defendants argue that these claims are governed by a Master

Employment Agreement (the “Master Agreement”) that Plaintiff entered into

with RTA, which agreement contains a broad arbitration provision. Defendants

now move, pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16, to compel
          Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 2 of 23




arbitration of Plaintiff’s claims and thereafter to dismiss the case. 1 Plaintiff

opposes the motion, arguing, inter alia, that she was not an employee of RTA at

the time the alleged events occurred, and questioning the authenticity of the

Master Agreement. For the reasons set forth in the remainder of this Opinion,

Defendants’ motion to compel arbitration is granted and the instant action is

stayed.

                                     BACKGROUND 2

A.    Factual Background

      1.      Plaintiff’s Allegations

      Defendant RTA is a company with its principal place of business in New

York and it provides staffing services, such as temporary employees, to its

clients. (Hoffmann Aff. ¶ 5). In or around August 2015, RTA entered into a


1     Defendants style their submissions as motions to dismiss, but because the relief sought
      is primarily to compel Plaintiff to arbitrate her claims and thereafter to dismiss the
      Complaint, the Court refers to the instant motion as one to compel arbitration.
2     The facts in this Opinion are drawn primarily from Plaintiff’s Complaint (“Compl.” (Dkt.
      #2)), and the Related Defendants’ Third Party Complaint against Defendant RTA (“3d
      Party Compl.” (Dkt. #40)), which are the operative pleadings in this case. Facts are also
      drawn from the Affirmation of Andrew S. Hoffmann in Support of RTA’s Motion to
      Compel Arbitration (“Hoffmann Aff.” (Dkt. #29)), and the exhibits attached thereto. For
      ease of reference, the Temporary Worker Agreement is referred to as “TWA” (Hoffmann
      Aff., Ex. A), and the Master Employment Agreement is referred to as “Master
      Agreement” (Id., Ex. B).
      For convenience, the Court refers to Defendant RTA’s Memorandum of Law in Support
      of Its Motion to Compel Arbitration as “RTA Br.” (Dkt. #48); Plaintiff’s letter dated
      July 22, 2020, in opposition to Defendants’ motion to compel arbitration as “Pl. 1st
      Opp.” (Dkt. #53); Plaintiff’s letter dated July 29, 2020, in opposition to Defendants’
      motion to compel arbitration as “Pl. 2d Opp.” (Dkt. #54); the Reply Affirmation of
      Andrew S. Hoffmann in Further Support of RTA’s Motion to Compel Arbitration as
      “Hoffmann Reply Aff.” (Dkt. #56); the Related Defendants’ letter reply in further support
      of Defendants’ motion to compel arbitration as “Related Reply” (Dkt. #57); Plaintiff’s
      sur-reply dated October 20, 2020, as “Pl. Sur-Reply” (Dkt. #62); and RTA’s letter in
      response to Plaintiff’s sur-reply as “RTA Reply” (Dkt. #64).


                                              2
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 3 of 23




Temporary Worker Agreement (the “TWA”) with The Related Companies, L.P.

(“Related”), pursuant to which agreement RTA was to place qualified

individuals as temporary workers with Related and its subsidiaries, including

the Related Defendants. (See generally TWA; see also 3d Party Compl. ¶ 7).

On August 15, 2016, Plaintiff entered into the Master Agreement with RTA,

which agreement the parties executed on August 22, 2016. (See generally

Master Agreement). Under the terms of the Master Agreement, RTA hired

Plaintiff to provide services to RTA’s client, identified in the agreement as

Related. (Id. at ¶¶ 1-2).

      Plaintiff, a Black woman of Haitian national origin, started working for

Related on August 16, 2016, initially filling in for a treasury analyst out on

maternity leave. (Compl. ¶ III.A; id., Ex. A; see also Hoffmann Aff. ¶ 9)). When

Plaintiff began working at Related, her supervisor was Katherine Block, Vice

President of Treasury. (Compl., Ex. A). Plaintiff alleges that within a few weeks

of starting, a co-worker, Defendant Artero Jimenez, began “calling after”

Plaintiff and touching Plaintiff’s shoulder. (Id.). Jimenez also referred to

Plaintiff as “low energy,” despite Plaintiff’s “competent[] and admirabl[e]” job

performance. (Id.).

      On November 28, 2016, the employee for whom Plaintiff was filling in

returned to work. (Compl., Ex. A). Block asked that Plaintiff continue to work

at Related and told Plaintiff that she would “try to get [Plaintiff] a permanent

position” with Related. (Id.). Shortly thereafter, Plaintiff was transferred to


                                         3
        Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 4 of 23




work for Jimenez at a different Related subsidiary on or around December 6,

2016. (Id.). On Plaintiff’s first day reporting to Jimenez, Plaintiff had a meeting

with Jimenez, at which meeting Plaintiff alleges that Jimenez:

              told [Plaintiff] that [Plaintiff] was here to be hired and
              that [Jimenez] would do all he can to get [Plaintiff] hired.
              Soon after, [Jimenez] uncrossed his legs, leaned
              towards [Plaintiff] with his front pants zipper open, held
              his neck tie, which was still on his neck, and used his
              tie to slap the top of [Plaintiff’s] thighs. [Plaintiff]
              immediately informed Mr. Jimenez that his actions were
              unwelcome and unprofessional.

(Id.). Plaintiff complained to Block about Jimenez’s behavior later the same

day. (Id.).

      Plaintiff alleges that “immediately” after this meeting with Jimenez, and

after Plaintiff complained to Block about Jimenez’s behavior, Jimenez began to

retaliate against Plaintiff. (Compl., Ex. A). Jimenez made Plaintiff’s work

environment “so hostile” that the following month, Plaintiff returned to Block

“crying and complaining” about Jimenez’s actions, and requesting that Block

fire Plaintiff. (Id.). At some point, Plaintiff also complained to Jimenez’s

manager, Nicholas Tzakas. (Id.). Plaintiff alleges that in mid-July 2017,

Jimenez walked towards her and attempted to grab her crotch, but that

Plaintiff put up her hands to stop the advance and Jimenez walked away. (Id.).

According to Plaintiff, the Related Defendants never addressed or remedied her

complaints about the harassment she experienced. (Id.). Instead, their “only

response was an empty apology that did nothing to change the inappropriate

behavior.” (Id.).

                                           4
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 5 of 23




      At some point thereafter, Plaintiff ceased working for the Related

Defendants. (Compl., Ex. A; see also Related Def. Reply 1 (explaining that

Plaintiff’s placement with Related continued for approximately nine months

after the employee on leave returned to Related); Pl. 1st Opp. 2 (claiming that

Jimenez sexually harassed Plaintiff for nine months)). Despite assurances from

Block and Jimenez, Defendants failed to hire Plaintiff into a permanent

position, allegedly for discriminatory reasons. (See Compl. ¶ IV.A; id., Ex. A).

Specifically, Plaintiff alleges that one of the Related subsidiaries did not “hire

black for this contract,” and that they did not hire any permanent Black

employees from December 2016 until July 2017, although during the same

period they hired non-Black employees into permanent positions. (Id., Ex. A).

      In Plaintiff’s opposition papers to the instant motion, she clarifies that

she believes her employment contract with RTA, pursuant to which she was

assigned to fill in for the employee out on maternity leave, expired in November

of 2016. (See, e.g., Pl. 1st Opp. 2-4). She further alleges that her subsequent

placement with another Related subsidiary, where she reported to Jimenez,

was improper and exploitative. (See Pl. 2d Opp. 2 (“Related Partners, Inc. is

the one who needs to understand that it was not my employer, nor my

recruiter; therefore had no business placing me with Hudson Yards

Construction LLC. Placing me with Hudson Yards Construction LLC violated

labor law, Related Partners, Inc[.] knew that and did it anyway.”)). However,

Defendants maintain that throughout Plaintiff’s placement at all Related


                                         5
         Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 6 of 23




subsidiaries, pursuant to the TWA and the Master Agreement, RTA “was

responsible for the payment of Plaintiff’s wages and compensated Plaintiff for

the services she provided to Related,” and “retained control and authority over

the terms and conditions of Plaintiff’s employment.” (Hoffmann Aff. ¶¶ 10-11).

        2.     The Relevant Agreements

        There are two employment agreements pertinent to the instant motion.

First is the Master Agreement between Plaintiff and RTA, which Plaintiff signed

on August 22, 2016. (See generally Master Agreement). Second is the TWA,

the agreement between RTA and Related, dated August 7, 2015. (See generally

TWA).

        Pursuant to the Master Agreement, RTA hired Plaintiff to provide services

to RTA’s “Client,” identified in the agreement as Related. (Master Agreement

¶¶ 1-2). The Master Agreement provides that the term of employment “shall

continue through the completion of [Plaintiff’s] Services unless terminated” (id.

at ¶ 4), and that Plaintiff “shall diligently and continuously prosecute and

complete the Services on or before the date specified by [RTA] and/or the Client

[i.e., Related]” (id. at ¶ 3). 3 However, the Master Agreement does not specify a

termination date. (See generally id.).


3       The Master Agreement defines “Services” as follows:
               2. Services. Employee agrees to furnish the Services in a
               workmanlike and professional manner, and in accordance with all
               applicable standard of the industry and requirements of the Client
               and [RTA]. Employee shall promptly correct, at no additional cost
               to [RTA], any Services found to be defective by [RTA] or the Client.
        (Master Agreement ¶ 2).


                                                6
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 7 of 23




      The Master Agreement specifies, inter alia, that “[a]t all times during the

term hereof Employee [i.e., Plaintiff] shall be and remain and employee of [RTA]

and not an employee of the Client.” (Master Agreement ¶ 7). The agreement

limits Plaintiff’s communications with Related over the terms and conditions of

her employment and requires her to communicate about these issues

exclusively through RTA. (Id. at ¶ 11). The Master Agreement also provides

that RTA will pay Plaintiff’s salary and that RTA must approve in advance any

off-schedule overtime that Plaintiff works. (Id. at ¶ 6).

      The Master Agreement also contains an arbitration provision (the

“Arbitration Provision”), that reads in relevant part:

            13. Arbitration. Except as noted herein, [RTA] and
            Employee agree and consent that any dispute arising
            between them or between Employee and Client
            concerning Employee’s employment with [RTA] as well
            as any claim by Employee for unpaid wages or other
            compensation as well as any claim by Employee of
            employment discrimination or improper treatment in
            connection with such employment shall be submitted to
            arbitration before the American Arbitration Association
            in New York City pursuant to its labor arbitration rules
            and before a single Arbitrator. [RTA] and Employee’s
            agreement to arbitration shall include, without limiting
            the generality of the foregoing, any claims based upon
            the Fair Labor Standards Act, Title VII of the Civil Rights
            Act of 1866, 1964, and 1991, the Age Discrimination in
            Employment Act, the Americans With Disabilities Act of
            1990, the Family and Medical Leave Act, the Employee
            Retirement Income Security Act of 1974, New York
            Labor Law, New York State and City Human Rights Law
            or any other additional, related or comparable federal,
            state or local statute, regulation or ordinance or
            otherwise[.]



                                         7
        Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 8 of 23




(Master Agreement ¶ 13). The agreement also contains a merger clause

specifying that “this Agreement constitutes the entire understanding between

the parties and there are no other agreement or understandings, either written

or oral, concerning the subject matter hereof.” (Id. at ¶ 15). The Master

Agreement is dated August 15, 2016, and was executed by RTA and Plaintiff on

August 22, 2016. (See generally id.).

      The TWA governs the terms between RTA and Related with respect to

RTA’s placement of temporary employees with RTA’s “Client,” specified in the

agreement as Related. (See generally TWA). Pursuant to the TWA, RTA was to

place temporary employees at Related and its subsidiaries. (Hoffmann Aff. ¶ 6;

see also Related Reply 1-2). The TWA further provides that “[s]elected

candidates deemed employees of [RTA] will be contracted by [RTA] to Client.”

(TWA ¶ 1.b). Under the TWA, temporary employees placed by RTA with Related

and its subsidiaries were to be paid by RTA, for which RTA would invoice

Related. (Id. at ¶ 1.d).

B.    Procedural Background

      Plaintiff, proceeding pro se, initiated this action on August 14, 2019, by

filing a complaint against the Related Defendants. (Dkt. #2). On

September 19, 2019, Chief Judge Colleen McMahon granted Plaintiff’s motion

to proceed in forma pauperis. (Dkt. #4). On September 26, 2019, the case was

assigned to this Court. (Minute Entry of September 26, 2019). By Order dated

September 26, 2019, the Court referred the case to mediation pursuant to the


                                        8
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 9 of 23




Court’s Mediation Program for pro se employment discrimination cases and

ordered that the Clerk of Court attempt to locate pro bono counsel for the

limited purpose of assisting Plaintiff in mediation. (Dkt. #7). Pro bono counsel

entered a notice of limited appearance to represent Plaintiff in mediation on

November 13, 2019. (Dkt. #14).

      Before mediation could begin, on December 6, 2019, the Related

Defendants and RTA submitted a joint letter to the Court indicating the Related

Defendants’ intent to implead RTA as a necessary party, and RTA’s intent to

move to compel arbitration after being added to this litigation. (Dkt. #16). The

Court scheduled a conference for January 9, 2020, to discusses the issues

raised in the December 6, 2019 letter (Dkt. #17), and stayed Defendants’

deadline to respond to the Complaint until after the conference (Dkt. #19).

      At the January 9, 2020 conference, RTA made an oral application to

intervene, and the parties discussed proceeding with mediation prior to any

motion practice. (See Dkt. #25 (Transcript)). Plaintiff was instructed to inform

the Court whether she wanted to proceed with mediation and whether she

opposed RTA being added as a defendant to this case. (Id.). By letter dated

January 16, 2020, Plaintiff notified the Court that she wished to proceed with

mediation with the Related Defendants and RTA (Dkt. #20), and on

January 23, 2020, the Court granted RTA’s application to intervene (Dkt. #21).

      On March 9, 2020, the court-appointed mediator filed a report notifying

the Court that mediation had been unsuccessful. (Dkt. #27). By Order dated


                                       9
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 10 of 23




March 11, 2020, the Court set a deadline of April 1, 2020, for Defendants to

respond to the Complaint. (Dkt. #29). On April 1, 2020, the Related

Defendants answered Plaintiff’s Complaint and filed a third-party complaint

against RTA seeking indemnification. (See Dkt. #36-37, 39-40).

      On April 24, 2020, RTA filed the instant motion to compel arbitration

(Dkt. #46-48), and on April 27, 2020, the Related Defendants joined RTA’s

motion (Dkt. #49). By Order dated April 27, 2020, the Court set a briefing

schedule, and due to the COVID-19 pandemic, accepted as timely RTA’s late

response to the Complaint and waived the Court’s requirement for a pre-motion

conference. (Dkt. #50). Rather than filing an opposition to the motion to

compel arbitration by the June 29, 2020 deadline, Plaintiff filed a letter dated

July 22, 2020, seeking to have certain documents stricken from the record,

objecting to the validity of the Master Agreement, requesting production of

certain documents, and disputing the affirmative defenses asserted by the

Related Defendants in their Answer. (Dkt. #53). The Court denied without

prejudice Plaintiff’s motion to strike and motion to compel, and granted

Plaintiff another opportunity to file an opposition to the motion to compel

arbitration. (Dkt. #52). Plaintiff submitted a second letter dated July 29,

2020. (Dkt. #54). 4 RTA filed a reply affirmation in further support of its




4     In order to construe Plaintiff’s submissions as raising the strongest arguments they
      suggest, the Court considers both of Plaintiff’s letters in deciding the instant motion.
      See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam)
      (“It is well established that the submissions of a pro se litigant must be construed

                                             10
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 11 of 23




motion to compel arbitration on August 31, 2020 (Dkt. #56), and the Related

Defendants submitted a letter in reply to Plaintiff’s opposition letters on

September 2, 2020 (Dkt. #57).

      By letter dated September 14, 2020, Plaintiff sought leave to submit

certain documents to the Court and raised additional arguments on the merits

of Defendants’ motion to compel arbitration. (Dkt. #58). The Court construed

Plaintiff’s letter as a request to submit a sur-reply and granted her request.

(Dkt. #59). Instead of submitting a sur-reply, Plaintiff submitted a letter

seeking to compel the production of certain documents, which motion the

Court denied without prejudice pending resolution of the motion to compel

arbitration. (See Dkt. #60-61). The Court also granted Plaintiff another

opportunity to file a sur-reply. (See Dkt. #61). By letter dated October 20,

2020, Plaintiff submitted a sur-reply and several documents. (Dkt. #62). This

motion became fully briefed and ripe for decision on November 2, 2020, when

RTA submitted a response to Plaintiff’s sur-reply. (Dkt. #64).

                                       DISCUSSION

A.    Applicable Law

      The Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the “FAA”), “reflects a

liberal federal policy favoring arbitration agreements and places arbitration

agreements on the same footing as other contracts.” Meyer v. Uber Techs., Inc.,



      liberally and interpreted ‘to raise the strongest arguments that they suggest.’” (quoting
      Pabon v. Wright, 459 F.3d 241, 248 (2006))).


                                              11
         Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 12 of 23




868 F.3d 66, 73 (2d Cir. 2017) (internal quotation marks and citations

omitted). Section 2 of the FAA provides that “[a] written provision in ... a

contract ... to settle by arbitration a controversy thereafter arising out of such

contract ... shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.”

9 U.S.C. § 2. Section 4 of the FAA allows a party to such an agreement to

petition a district court for an order compelling arbitration where a

counterparty “fail[s], neglect[s], or refus[es] ... to arbitrate” under the terms of

an arbitration agreement. Id. § 4. A court ruling on a petition to compel

arbitration must decide two issues: (i) whether the parties agreed to arbitrate,

and, if so, (ii) whether the scope of that agreement encompasses the claims at

issue. See Holick v. Cellular Sales of N.Y., LLC, 802 F.3d 391, 394 (2d Cir.

2015).

      A court resolving a motion to compel arbitration applies a standard

similar to that for summary judgment. Meyer, 868 F.3d at 74 (quoting Nicosia

v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016)). In doing so, “the court

considers all relevant, admissible evidence submitted by the parties and

contained in pleadings, depositions, answers to interrogatories, and admissions

on file, together with affidavits, and draws all reasonable inferences in favor of

the non-moving party.” Id. (internal quotation marks, alterations, and citations

omitted). “[T]he party resisting arbitration bears the burden of proving that the

claims at issue are unsuitable for arbitration.” Green Tree Fin. Corp.-Ala. v.


                                         12
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 13 of 23




Randolph, 531 U.S. 79, 91 (2000). A party opposing arbitration may not satisfy

this burden through “general denials of the facts on which the right to

arbitration depends”; in other words, “[i]f the party seeking arbitration has

substantiated the entitlement by a showing of evidentiary facts, the party

opposing may not rest on a denial but must submit evidentiary facts showing

that there is a dispute of fact to be tried.” Oppenheimer & Co. v. Neidhardt, 56

F.3d 352, 358 (2d Cir. 1995).

      In accordance with the “strong federal policy favoring arbitration as an

alternative means of dispute resolution,” a court must resolve any doubts

concerning the scope of arbitrable issues “in favor of arbitrability.” Daly v.

Citigroup Inc., 939 F.3d 415, 421 (2d Cir. 2019) (quoting State of N.Y. v. Oneida

Indian Nation of N.Y., 90 F.3d 58, 61 (2d Cir. 1996)), cert. denied, 140 S. Ct.

1117 (2020). In so doing, courts “will compel arbitration unless it may be said

with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute.” Id. (internal quotation marks

and citation omitted).

      Whether parties agreed to arbitrate is determined under state law. See

Bell v. Cendant Corp., 293 F.3d 563, 566 (2d Cir. 2002) (“Because an

agreement to arbitrate is a creature of contract ... the ultimate question of

whether the parties agreed to arbitrate is determined by state law.”). Under




                                        13
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 14 of 23




New York law, 5 the party seeking arbitration must prove by a preponderance of

the evidence that a valid arbitration agreement exists. Progressive Cas. Ins. Co.

v. C.A. Reaseguradora Nacional de Venezuela, 991 F.2d 42, 46 (2d Cir. 1993).

A valid arbitration agreement requires “a manifestation of mutual assent

sufficiently definite to assure that the parties are truly in agreement[.]” In re

Express Indus. & Terminal Corp. v. N.Y. State Dep’t of Transp., 93 N.Y.2d 584,

589 (1999). By signing a written instrument, a party creates presumptive

evidence of its assent to enter into a binding agreement. See, e.g., Gold v.

Deutsche Aktiengesellschaft, 365 F.3d 144, 149 (2d Cir. 2004); Gillman v.

Chase Manhattan Bank, 73 N.Y.2d 1, 11 (1988) (holding that a party’s

signature generally creates a presumption that the party assented to the terms

of the agreement).

B.    Analysis

      1.     The Parties Agreed to Arbitrate

      Defendants argue that Plaintiff was an employee of RTA throughout the

course of her placement at Related and its subsidiaries, and that therefore the

Master Agreement and the Arbitration Provision apply to Plaintiff’s claims. (See

RTA Br. 3-4; Related Reply 1-2; see also Hoffmann Aff. ¶¶ 11-15). Plaintiff


5     Where, as here, a court exercises supplemental jurisdiction over New York state law
      claims, the court applies New York choice of law rules, see North Atl. Instruments, Inc. v.
      Haber, 188 F.3d 38, 43 (2d Cir. 1999), according to which claims that involve regulation
      of conduct are determined by the “law of the locus jurisdiction,” AroChem Int’l, Inc. v.
      Buirkle, 968 F.2d 266, 270 (2d Cir. 1992) (citing Schultz v. Boy Scouts of Am., Inc., 65
      N.Y.2d 189, 198 (1985)). Because all acts and omissions giving rise to the claims in
      this case took place in New York, the Court applies New York law to assess whether the
      parties agreed to arbitrate.


                                              14
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 15 of 23




raises numerous arguments in opposition to the motion to compel arbitration,

which arguments can primarily be grouped into two categories: first, that the

Master Agreement does not apply to her claims because it expired in November

2016 (see, e.g., Pl. 1st Opp. 4; Pl. 2d Opp. 1-2; Pl. Sur-Reply 1-2); and second,

that the Master Agreement is invalid (see, e.g., Pl. 1st Opp. 1-3; Pl. 2d Opp. 1-

2; Pl. Sur-Reply 1-2). Even construing Plaintiff’s submissions liberally, as is

due, see Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

(per curiam) (“It is well established that the submissions of a pro se litigant

must be construed liberally and interpreted ‘to raise the strongest arguments

that they suggest.’” (quoting Pabon v. Wright, 459 F.3d 241, 248 (2006))), the

Court concludes that Plaintiff’s claims are governed by the Master Agreement.

             a.    The Master Agreement Did Not Terminate or Expire in
                   November 2016

      Both Related and RTA assert that Plaintiff was an employee of RTA “at all

times,” and that RTA “retained control and authority over the terms and

conditions of Plaintiff’s employment,” and was “responsible for the payment of

Plaintiff’s wages and compensated Plaintiff for the services she provided to

Related.” (Hoffmann Aff. ¶¶ 10-11; see also Related Reply 1-2). In response,

Plaintiff argues that the Master Agreement does not govern her claims because

at the time the alleged harassment took place, the Master Agreement had

expired, and therefore Related had no authority to assign her to work for one of

its subsidiaries. (See, e.g., Pl. 1st Opp. 2-4; Pl. 2d Opp. 2; Pl. Sur-Reply 1-2).



                                        15
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 16 of 23




      Plaintiff claims that the Master Agreement expired on November 28,

2016, when the Related employee for whom Plaintiff was filling in returned

from maternity leave. (See Pl. 2d Opp. 1; Pl. Sur-Reply 2). However, Plaintiff’s

argument does not withstand scrutiny and the evidence before the Court

establishes that the Master Agreement did not expire in November 2016. As an

initial matter, Plaintiff offers no evidence beyond her own say-so that her

contract with RTA was terminated or expired in November 2016. (See generally

Pl. 1st Opp.; Pl. 2d Opp.; Pl. Sur-Reply). The Master Agreement itself explicitly

provides that Plaintiff, “[a]t all times ... shall be and remain an employee of

[RTA] and not an employee of the Client.” (Master Agreement ¶ 7).

Furthermore, the Master Agreement does not contain an explicit termination or

expiration date, but rather specifies a term that ends when either: (i) Plaintiff is

terminated or quits, or (ii) the Client no longer needs Plaintiff’s services. (Id. at

¶¶ 2-5). But the facts alleged by Plaintiff demonstrate that neither of these

triggering events occurred in November 2016, or at any point during the time

covered in Plaintiff’s Complaint.

      Plaintiff does not allege that she was terminated or quit on November 28,

2016, and instead states that she was transferred to another Related

subsidiary — as contemplated by both the Master Agreement and the TWA —

thereby reinforcing Defendants’ argument that the Master Agreement still

applied. (See Compl., Ex. A; see also Master Agreement ¶ 1; TWA; Hoffmann

Aff. ¶ 6). Nor do the allegations in the Complaint show that Plaintiff completed


                                         16
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 17 of 23




furnishing her services to Related, the other event that terminates the Master

Agreement by its own terms. (See Master Agreement ¶ 4 (“The term of this

Employment Agreement ... shall continue through completion of the Employee’s

Service unless terminated[.]” (emphasis added))). Rather, Plaintiff says that

Block “asked that [Plaintiff] stay for the month of December and that she would

try to get [Plaintiff] a permanent position.” (Compl., Ex. A). Plaintiff does not

allege that she turned Block down. (See id.). Furthermore, the fact that

Plaintiff continued to work at Related (albeit at a different subsidiary) and to

collect a salary for her work after November 2016, rather than quitting or

refusing to work until signing a new contract, undermines her argument that

she considered the Master Agreement to have been terminated or expired.

      To the extent Plaintiff suggests that the transfer to another subsidiary

itself terminated the Master Agreement (see Pl. 1st Opp. 3; Pl. 2d Opp. 2), that

argument fails as well. First, as noted above, both the Master Agreement and

the TWA provide for the possibility that Related will assign RTA employees to

work at multiple Related subsidiaries. (See Master Agreement ¶ 1; TWA;

Hoffmann Aff. ¶ 6). Second, Plaintiff continued to act as if she were employed

at Related, and not as if she were working without a contract or for a different

entity entirely separate from Related. For example, in addition to the evidence

cited above, Plaintiff alleges that roughly a month after she had been

transferred to work under Jimenez, she went back to Block, her former

supervisor, to complain about Jimenez’s behavior, and “asked [Block] to fire


                                        17
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 18 of 23




[her.]” (Compl., Ex. A). This suggests that Plaintiff still considered Block to

have the authority to fire her, and undermines Plaintiff’s claim that the transfer

was a complete break from her initial placement. (Id.; see also Pl. 1st Opp. 2

(alleging that the subsidiary to which Plaintiff was transferred in December

2016 was still “headed by” Block)). Additionally, Plaintiff alleges that she

complained to the Related Defendants about Jimenez’s behavior, suggesting

that she considered Related to have control over Jimenez and the subsidiary

where he worked. (See Compl., Ex. A). In sum, the facts before the Court

support Defendants’ argument that the Master Agreement remained in effect

after November 28, 2016.

            b.     The Master Agreement Is Not Invalid

      Plaintiff also argues that the Master Agreement is invalid because there

are two copies of the Master Agreement submitted to the Court. (See, e.g., Pl.

2d Opp. 1 (“[RTA] having two contracts questioned the legality of both

contracts.”)). “Allegations that one party ‘secretly substituted one type of

document for another,’ ... ‘go to the initial validity of the agreements.’” Red Fort

Capital, Inc. v. Guardhouse Prods. LLC, 397 F. Supp. 3d 456, 474 (S.D.N.Y.

2019) (quoting Schaeffer v. Kessler, No. 12 Civ. 8576 (PKC), 2013 WL 1155587,

at *7 (S.D.N.Y. Mar. 20, 2013)). The Court liberally construes this argument as

one for fraud in the execution, “which ‘occurs where there is a

misrepresentation as to the character or essential terms of a proposed contract,

and a party signs without knowing or having a reasonable opportunity to know


                                        18
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 19 of 23




of its character or essential terms.’” Id. (quoting Del Turco v. Speedwell Design,

623 F. Supp. 2d 319, 335-36 (E.D.N.Y. 2009)).

      However, Plaintiff does not actually allege that Defendants substituted

one document for another, nor that the Master Agreement is forged, nor that

Defendants misrepresented the essential terms of the Master Agreement.

Rather, Plaintiff simply argues that the existence of two copies of the same

contract somehow invalidates the agreement. (See, e.g., Pl. Opp. 1). As

Defendants note, the two contracts are in fact identical. (See Hoffmann Reply

Aff. ¶¶ 2-3; Related Reply 1). The only difference is immaterial: one copy has

Plaintiff’s digital signature, and the other has her physical signature. (See Pl.

2d Opp. (attaching both versions of the Master Agreement)). There is no

evidence that either copy of the Master Agreement is improper in any way. As

such, Plaintiff offers only “general denials of the facts on which the right to

arbitration depends,” and fails to “submit evidentiary facts showing that there

is a dispute of fact to be tried.” Neidhardt, 56 F.3d at 358. Thus, the Court

concludes that the Master Agreement is enforceable and was in effect at the

time the alleged harassment occurred.

      2.    The Arbitration Agreement Encompasses Plaintiff’s Claims

      Having found the Master Agreement to be enforceable, the Court next

considers whether the Arbitration Provision is applicable. Courts generally

construe arbitration clauses broadly. See, e.g., McMahan Sec. Co. L.P. v. Forum

Capital Mkts., L.P., 35 F.3d 82, 88 (2d Cir. 1994) (“[F]ederal policy favoring


                                        19
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 20 of 23




arbitration requires us to construe arbitration clauses as broadly as possible[.]”

(internal quotation marks omitted)); accord Collins & Aikman Prods. Co. v.

Building Sys., Inc., 58 F.3d 16, 19 (2d Cir. 1995). That is particularly true

where the agreement itself uses broad language to define the scope of

arbitration, which language “creates a presumption of arbitrability.” Daly, 939

F.3d at 421. That presumption “is only overcome if it may be said with positive

assurance that the arbitration clause is not susceptible of an interpretation

that covers the asserted dispute.” Smith/Enron Cogeneration Ltd. P’ship v.

Smith Cogeneration Int’l, 198 F.3d 88, 99 (2d Cir. 1999).

      That the Arbitration Provision contains broad language is irrefutable.

Under the agreement, Plaintiff must arbitrate “any dispute arising between

[Plaintiff and RTA] or between [Plaintiff] and Client concerning [Plaintiff’s]

employment ... as well as any claim by [Plaintiff] of employment discrimination

or improper treatment in connection with such employment.” (Master

Agreement ¶ 13 (emphasis added)). The Arbitration Provision also includes a

non-exhaustive list of claims that it covers. That list explicitly references

claims based upon “Title VII of the Civil Rights Act of 1866, 1964, and 1991, ...

New York State and City Human Rights Law or any other additional, related or

comparable federal, state or local statute, regulation or ordinance or

otherwise.” (Id.).

      Thus, Plaintiff’s claims fall squarely within the terms of the Arbitration

Provision. All are covered by the Agreement’s reference to “any dispute arising


                                         20
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 21 of 23




between [Plaintiff and RTA] or between [Plaintiff] and Client concerning

[Plaintiff’s] employment.” (Master Agreement ¶ 13). Furthermore, the

Arbitration Provision explicitly states that “any claim by [Plaintiff] of

employment discrimination or improper treatment in connection with such

employment shall be submitted to arbitration.” (Id.). And Plaintiff’s Title VII

claims are captured within the provision’s illustrative list of arbitrable claims.

(Id.). For these reasons, the Court finds that the Arbitration Agreement

encompasses Plaintiff’s claims, and Plaintiff’s claims must be referred to

arbitration. 6

      3.     The Case Is Stayed Pending Arbitration

      The Court has found that the Master Agreement is enforceable and that

Plaintiff’s claims fall within the broad scope of its Arbitration Provision;

therefore the Court must now decide whether to dismiss or stay the action.



6     Plaintiff also argues that RTA improperly shared a copy of the Master Agreement with
      Related, and that the disclosure of the Master Agreement violated an unspecified
      confidentiality agreement and Plaintiff’s privacy. (See, e.g., Pl. 1st Opp. 1). Plaintiff
      points to no confidentiality agreement that prohibits RTA from disclosing the Master
      Agreement to Related or any other entity. The Master Agreement itself contains a
      confidentiality provision, but that provision prohibits Plaintiff from disclosing
      confidential information about Related and does not say that the Master Agreement
      itself is confidential. (See Master Agreement ¶ 9). To the extent Plaintiff asserts any
      claims premised on a violation of privacy or breach of a confidentiality agreement, the
      broad Arbitration Provision in the Master Agreement requires that all of those claims be
      submitted to arbitration as well.
      Additionally, Plaintiff argues that it was improper for Related to assign her to work for a
      different subsidiary after the return of the employee who was out on maternity leave.
      (See, e.g., Pl. 2d. Opp. 2). To the extent Plaintiff asserts any claims premised on this
      allegation, the broad Arbitration Provision in the Master Agreement requires that those
      claims be submitted to arbitration, because they too constitute “dispute[s] arising ...
      between [Plaintiff] and Client concerning [Plaintiff’s] employment.” (Master Agreement
      ¶ 13).


                                              21
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 22 of 23




When all claims have been referred to arbitration and a stay is requested, the

Court must grant the stay. See Katz v. Cellco P’ship, 794 F.3d 341, 345 (2d

Cir. 2015). However, when a stay is not requested, the district court has

discretion in determining whether to stay or dismiss the case pending

arbitration. See Benzemann v. Citibank N.A., 622 F. App’x 16, 18 (2d Cir.

2015) (summary order) (concluding that district court was not required to enter

a stay where parties did not request one); see also Castellanos v. Raymours

Furniture Co., Inc., 291 F. Supp. 3d 294, 302 (E.D.N.Y. 2018) (“Although

defendant’s motion requests that the Court dismiss the action, the Court

concludes that a stay is appropriate.”).

      Here, Defendants request dismissal of this action. (See RTA Br. 8;

Related Reply 2). Following Katz, courts in this Circuit regularly stay, rather

than dismiss, complaints subject to an arbitration agreement. See, e.g., TIG

Ins. Co. v. Am. Home Assurance Co., No. 18 Civ. 10183 (VSB), 2020 WL

605974, at *4 (S.D.N.Y. Feb. 7, 2020); Porcelli v. JetSmarter, Inc., No. 19 Civ.

2537 (PAE), 2019 WL 2371896, at *4 (S.D.N.Y. June 5, 2019); Crawley v.

Macy’s Retail Holdings, Inc., No. 15 Civ. 2228 (KPF), 2017 WL 2297018, at *6

(S.D.N.Y. May 25, 2017). As the Second Circuit has observed, a stay permits

the parties to move their dispute “out of court and into arbitration as quickly

and easily as possible.” Katz, 794 F.3d at 346. A stay would also allow the

Court, at a later stage, to address any claim or lingering issue that is not

resolved in arbitration. See Zambrano v. Strategic Delivery Sols., LLC, No. 15


                                        22
       Case 1:19-cv-07634-KPF Document 65 Filed 01/19/21 Page 23 of 23




Civ. 8410 (ER), 2016 WL 5339552, at *10 (S.D.N.Y. Sept. 22, 2016).

Accordingly, the Court stays the action pending arbitration of Plaintiff’s claims.

                                   CONCLUSION

      For the reasons stated in this Opinion, Defendants’ motion to compel

arbitration is GRANTED and Defendants’ motion to dismiss is DENIED. The

Clerk of Court is ORDERED to terminate the motion at docket entry 17 and to

STAY this case. The parties are ORDERED to update the Court on or before

April 29, 2021, regarding the status of any arbitration. The Clerk of Court is

directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: January 19, 2021
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                         23
